Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Examiner Remarks
This office action is in reply to an Information Disclosure Statement (IDS) filed after Notice of Allowance on February 25, 2022. The NPL documents filed with the IDS have been considered by the examiner. Examiner would note that, one of the NPLs which is Barton et al. “Traffic Redirection with Distributed Denials of Service Segment Identifiers” March 14, 2018 is applicant’s own Technical Disclosure that falls under MPEP 717.01(III) Prior Art Exceptions under AIA  35 U.S.C. 102(b)(1) and (2) [R-11.2013]. As indicated in the attached Interview Summary, applicant’s representative has stated that one of the Authors’ Siva Sivbalan is the same person as one of the inventors Muthurajah Sivbalan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435